Citation Nr: 0611181	
Decision Date: 04/19/06    Archive Date: 04/26/06

DOCKET NO.  04-12 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for prostate cancer 
secondary to exposure to herbicide agents.

2.  Entitlement to service connection for impotence, to 
include as secondary to prostate cancer or to exposure to 
herbicide agents.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant/Veteran


ATTORNEY FOR THE BOARD

Meijken Westenskow, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to May 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the benefits sought on appeal.  The 
veteran testified before a Decision Review Officer in October 
2004, and the certified transcript of that proceeding is of 
record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.


REMAND

From September 1966 to May 1968, the veteran served on a 
destroyer that was periodically stationed in the official 
waters of Vietnam to provide naval gunfire support.  The 
veteran denies disembarking in Vietnam, but he maintains that 
he was exposed to herbicide agents when he provided offshore 
combat support for air attacks.  The veteran states that 
planes sprayed herbicide agents prior to reaching the 
shoreline to ensure that foliage was destroyed, which exposed 
the ship and surrounding drinking and bathing water to 
herbicide agents.  He also avers that his ship backed into 
the shore and foliage lining rivers in the Mekong Delta.  The 
veteran alleges that prostate cancer was incurred as a result 
of exposure to herbicide agents.  

If a veteran was exposed to herbicide agents during service 
and displays symptoms of prostate cancer to a degree of ten 
percent or more at any time after discharge from service, 
service connection may be granted even if there is not 
otherwise evidence that the disease was incurred in or 
aggravated by service.  See 38 C.F.R. §§ 3.307(a)(6), 
3.309(e) (2005).  A veteran who served in Vietnam between 
January 1962 and May 1975 is presumed to have been exposed to 
an herbicide agent during service unless there is affirmative 
evidence rebutting that presumption.  See 38 C.F.R. § 
3.307(a)(6)(iii).  Service in Vietnam includes service in the 
waters offshore Vietnam if the conditions of service involved 
duty or visitation in Vietnam.  See 38 C.F.R. § 3.313(a) 
(emphasis added).  In a July 1997 opinion, VA General Counsel 
stated the regulatory definition of service in Vietnam 
requires that "an individual actually have been present 
within the boundaries of the Republic to be considered to 
have served there."  See VAOPGCPREC 27-97 (July 23, 1997).  
Although the Board acknowledges the somewhat arbitrary 
distinction, it is bound by the General Counsel opinion and 
cannot presume that the veteran was exposed to herbicide 
agents because he did not have actual service in the 
boundaries of Vietnam.  

The presumption of exposure will not apply in this case, but 
the presumption described in § 3.309(e) may nevertheless 
apply if the evidence establishes that the veteran was 
exposed to herbicide agents during service.  The veteran has 
identified several potential sources of exposure, and the 
veteran's representative argues that VA must attempt to 
obtain deck logs or official records to verify the veteran's 
allegations.  The Veteran's Assistance Claims Act (VCAA) 
requires that VA make reasonable efforts to obtain relevant 
records identified by the claimant.  See 38 U.S.C.A. § 
5103A(b) (West 2002); 38 C.F.R. § 3.159(c)(2).  Records of 
the ship's activities are relevant to the veteran's claim 
that he was exposed to herbicide agents during his period of 
service in the offshore waters of Vietnam, and the Board 
finds that further evidentiary development is necessary to 
ensure compliance with the VCAA's duty to assist.

Although treatment for impotency began more than one year 
before the veteran was noted to have prostate cancer, the 
veteran suggests that impotency is related to prostate 
cancer.  He additionally alleges that impotency is related to 
herbicide exposure.  Erectile dysfunction is not a disease 
associated with exposure to herbicide agents, and the 
presumption described in 38 C.F.R. § 3.309(e) is not 
applicable.  Therefore, to demonstrate entitlement to service 
connection for impotency, the evidence must establish a nexus 
between erectile dysfunction and an in-service injury or 
disease, including exposure to herbicide agents.  

The VCAA requires that VA order a medical examination of the 
veteran if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim but otherwise indicates that the veteran has a 
disability that may be associated with an in-service injury 
or disease.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  The Board finds that further medical 
development is necessary to determine whether impotency is 
related to prostate cancer or herbicide exposure.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 
01-1917 and 02-1506, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was 
provided notice of the type of information and evidence 
needed to substantiate his claim for service connection for 
prostate cancer and impotency, but he was not provided notice 
of the evidence necessary to establish the degree of 
disability or the effective date of any potential award.  

Therefore, this matter is remanded for the following action:

1.  Provide the veteran corrective VCAA 
notice, including an explanation of the 
information and evidence needed to 
establish the degree of disability and 
the effective date of an award for the 
claims on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 
Nos. 01-1917 and 02-1506 (U.S. Vet. App. 
Mar. 3, 2006).  

2.  Request that the veteran identify the 
dates and locations of potential herbicide 
exposure.  Attempt to recover ship logs or 
other official records that might verify 
the veteran's assertions.  Associate any 
additional evidence with the veteran's 
claims folder.  Notify the veteran and his 
representative if the records cannot be 
located or obtained, and include a summary 
of efforts taken in the veteran's claims 
folder.  

3.  Schedule the veteran for an 
examination to determine the nature and 
etiology of erectile dysfunction.  The 
claims folder must be made available to 
and reviewed by the examiner.  The 
examiner should state whether it is at 
least as likely as not that erectile 
dysfunction began during service, to 
include as a result of exposure to 
herbicide agents.  The examiner should 
additionally state whether it is at least 
as likely as not that impotency is the 
result of or is aggravated by prostate 
cancer.  The report of examination should 
include a complete rationale for all 
opinions expressed.  

4.  Following any additional indicated 
development, review the case on the basis 
of the additional evidence.  If the 
benefit sought is not granted, furnish the 
veteran and his representative with a 
Supplemental Statement of the Case 
explaining the reasons and bases for 
denial, and afford them a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


